Exhibit 10.3
BILL OF SALE

     
STATE OF NORTH CAROLINA
  §
 
  §
COUNTY OF MECKLENBURG
  §

THAT, NNN VF FOUR RESOURCE SQUARE, LLC, a Delaware limited liability company
(“Seller”), for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration to Seller in hand paid by
FOUR RESOURCE SQUARE, LLC, a Delaware limited liability company (“Buyer”), the
receipt of which is hereby acknowledged, has Sold, Delivered and Assigned, and
by these presents does Sell, Deliver and Assign, unto Buyer the following
described property, to-wit:
All equipment, fixtures, appliances, machinery, inventory and other tangible
personal property of whatever kind or character owned by Seller and attached to,
used on or located or installed on those certain improved tract(s) of land
situated in Mecklenburg County, North Carolina, and the improvements situated
thereon, said tract(s) of land being described on Exhibit A, attached hereto and
made a part hereof for all purposes, which are used in connection with the
ownership, maintenance or operation of said land or improvements, including, but
not limited to, all equipment and supplies, heating, lighting, refrigeration,
plumbing, ventilating, incinerating, communication, computers and computer
equipment, electrical, appliances, maintenance equipment, keys, locks, window
screens, storm windows, sprinklers, hoses, tools and lawn equipment (all of the
above-described personal property being hereinafter referred to as, the
“Property”).
Seller has executed this Bill of Sale and BARGAINED, SOLD, DELIVERED and
ASSIGNED the Property and Buyer has accepted this Bill of Sale and purchased the
Property AS IS AND WHEREVER LOCATED, WITHOUT ANY REPRESENTATIONS OR WARRANTIES
OTHER THAN AS EXPRESSLY SET FORTH IN THAT CERTAIN PURCHASE AND SALE AGREEMENT BY
AND BETWEEN SELLER AND BUYER DATED JANUARY 10, 2011 FOR THE SALE OF THE
PROPERTY, AND EXCEPT THAT THE FOREGOING SHALL NOT BE CONSTRUED TO NEGATE THE
WARRANTY OF TITLE HEREINAFTER SET FORTH.
Seller does hereby covenant with Buyer that at the time of delivery of this Bill
of Sale, the Property is free from all encumbrances made by Seller (other than
those listed in the general warranty deed from Seller to Buyer of even date
herewith) and Seller does hereby bind itself, its successors and assigns, to
forever Warrant and Defend title to the Property unto Buyer, its successors and
assigns, against every person whomsoever lawfully claiming or to claim the same
or any part thereof, by, through or under Seller, but not otherwise.
[SIGNATURE CONTAINED ON THE FOLLOWING PAGE]

 

 



--------------------------------------------------------------------------------



 



EXECUTED this 18th day of January, 2011.

                          SELLER:    
 
                        NNN VF FOUR RESOURCE SQUARE, LLC, a Delaware limited
liability company    
 
                        By:   NNN 2003 Value Fund, LLC, a Delaware limited
liability company, its Sole Member    
 
                            By:   Grubb & Ellis Realty Investors, LLC, a
Virginia limited liability company, its Manager    
 
                   
 
          By:   /s/ Steven Shipp
 
Name: Steven Shipp    
 
              Title: Executive Vice President    

 

 